 Fill in this information to identify the case:
 Debtor name Infrastructure Solution Services, Inc.
 United States Bankruptcy Court for the: MIDDLE DISTRICT OF                                                                                           Check if this is an
                                                PENNSYLVANIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 I.U.O.E. Benefit                                                                                                                                                       $172,811.70
 Funds
 P.O. Box 1477
 Fort Washington,
 PA 19034
 Midlantic Machiner                                                                                                                                                       $16,068.29
 2240 Bethlehem
 Pike
 Philadelphia, PA
 19178
 I.U.O.E. Local 542                                                                                                                                                         $8,515.00
 P.O. Box 1477
 Fort Washington,
 PA 19034
 Laborers District                                                                                                                                                          $5,598.00
 Council
 Benefit Fund
 525 Fellowship
 Road, Suite 300
 Mount Laurel, NJ
 08054-3415
 Continental                                                                                                                                                                $2,233.42
 Concrete Products
 1 South Grosstown
 Road
 Pottstown, PA
 19464
 Int'l Union of Oper                                                                                                                                                        $1,851.11
 Engineers
 P.O. Box 1477
 Fort Washington,
 PA 19034
 H/H Industry                                                                                                                                                                 $848.48
 Advancement Fund
 P.O. Box 1477
 Fort Washington,
 PA 19034


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                 Case 1:19-bk-03915-HWV                              Doc 2 Filed 09/13/19 Entered 09/13/19 19:51:16                                               Desc
                                                                     Main Document    Page 1 of 2
 Debtor    Infrastructure Solution Services, Inc.                                                             Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 AMS Waste                                                                                                                                                                    $675.00
 Disposal
 804 Roberts Avenue
 Drexel Hill, PA
 19026
 Williams Scotsman                                                                                                                                                            $490.56
 P.O. Box 91975
 Chicago, IL 60693
 Pennsylvania                                                                                                                                                                 $454.41
 Welding Supply
 242 E Hunting Park
 Avenue
 Philadelphia, PA
 19124
 CE Payroll                                                                                                                                                                   $444.00
 7601 Cheviot Road
 Cincinnati, OH
 45247
 Associated Benefit                                                                                                                                                           $350.00
 Planners
 215 West Church
 Road
 Suite 200
 King of Prussia, PA
 19406
 Corporate Filings,                                                                                                                                                             $49.00
 LLC
 30 N Gould Street
 #7001
 Sheridan, WY 82801




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                 Case 1:19-bk-03915-HWV                              Doc 2 Filed 09/13/19 Entered 09/13/19 19:51:16                                               Desc
                                                                     Main Document    Page 2 of 2
